      Case 4:19-cv-01755 Document 50 Filed on 07/02/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 July 02, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

HARRIS COUNTY WATER CONTROL §
AND IMPROVEMENT DISTRICT NO. 89, §
                                 §
               Plaintiff,        §
                                 §
v.                               §                       CIVIL ACTION NO. H-19-1755
                                 §
PHILADELPHIA INDEMNITY           §
INSURANCE COMPANY, et al.,       §
                                 §
               Defendants.       §

                                      FINAL JUDGMENT

       For the reasons stated in the Court’s Memorandum and Opinion of June 1, 2020 [Dkt. 47],

wherein, Harris County Water Control and Improvement District No. 89’s (the “District”) Motion

for Summary Judgment [Dkt. 31] was granted in part and denied in part and Philadelphia

Indemnity Insurance Company’s (“Philadelphia”) Motion for Summary Judgment [Dkt. 32] was

granted in part and denied in part. The Court found that the 2015 Agreement between bond

principal, Defendant E&M Enterprises, Inc., and the District differed from and was therefore

superseded by the 2016 Agreement between the parties; the Court further found that because

Philadelphia, as surety, did not assent to the precise terms of the 2016 Agreement, it is not liable

for performance bond obligations related to that contract. Accordingly, the District’s claims

against Philadelphia related to performance bond obligations under the 2016 Agreement are

dismissed, with prejudice. The District takes nothing from Philadelphia. The Court will enter

judgment as to Defendant E&M Enterprises, Inc. in a separate order.

       .




FINAL JUDGMENT                                                                           PAGE 1 OF 2
     Case 4:19-cv-01755 Document 50 Filed on 07/02/20 in TXSD Page 2 of 2
       This is a final judgment as to all of the District’s claims against Philadelphia


                    SIGNED on July 2, 2020, at Houston, Texas.


                                                 ____________________________________
                                                            Lee H. Rosenthal
                                                    Chief United States District Judge




FINAL JUDGMENT                                                                    PAGE 2 OF 2
